                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DNISION

                           CIVIL ACTION FILE NO .: 5-l 7-CV-604-FL

ST ACY MONROE, as Administrator for the               )
Estate of ERLINE FREEMAN,                             )
                                                      )
                       Plaintiff,                     )
                                                      )
V.                                                    )
                                                      )
TAURUS HOLDINGS , INC ., and                          )
TAURUS INTERNATIONAL                                  )
MANUFACTURING, INC .,                                 )
                                                      )
                       Defendants.                    )
_ _ _ _ __ _ __ _ _ _ )
                             ORDER GRANTING JOINT CONSENT MOTION
                            TO FILE DOCUMENTS UNDER SEAL

       This matter is before the Court on the parties ' October 15, 2019 joint consent motion to

file a proposed Settlement Agreement and Release under seal as well as any Orders and

transcripts in connection with this Cou1t' s ruling on the pa1ties' contemporaneously filed motion

for Court approval of said settlement agreement. No member of the public has filed a response

or objection to the motion and this matter is now ripe for disposition .

       Because the proposed settlement agreement involves a minor beneficiary, court approval

of the settlement is required pursuant to N .C.G.S. § 28A-13-3. The parties accordingly intend to

submit the proposed Settlement Agreement for the Court' s review in determining whether to

approve the settlement and also seek to file the document under seal to protect the minor

beneficiary' s privacy interests . The Court finds this request well-taken and, for the reasons set

forth below, grants the parties' motion .
        In accordance with Stone v. Univ. of Maryland Med. Sys. Corp., 855 F.2d 178 (4th Cir.

1988) and In re Knight Pub . Co., 743 F.2d 23 1 (4th Cir. 1984), the Court has considered less

drastic alternatives to sealing the proposed Settlement Agreement and Release in its entirety and

finds that filing the document under seal is necessary and reasonably tailored to protect the

minor' s privacy interest as the identity of the minor cannot be reasonably protected otherwise.

The Court also finds that the minor' s privacy interest outweighs the general public' s common

law right of access to the proposed Settlement Agreement and Release. Further, the Court finds

that the government's compelling interest in protecting the minor's privacy outweighs any First

Amendment right ofaccess to the subject document.

        Accordingly, the Court, having read and considered the parties ' joint consent motion to

file the proposed Settlement Agreement and Release under seal, and for good cause shown,

hereby ORDERS that the parties ' Joint Consent Motion to File Document Under Seal is

GRANTED and the proposed Settlement Agreement and Release shall be placed in the Court

record under seal. The Court further ORDERS that any Orders and transcripts in connection

with this Coutt' s ruling on the parties ' motion for Court-approval of the settlement agreement be

sealed as well .
                                24th
        SO ORDERED, this the _ _ day ofOctober, 2019.




                                             LOU ISE W. FLANAGAN
                                             United States District Judge




                                                2
